By the Court, Sutherland, J.
The original affidavit was defective in not accounting why it was made by the attorney instead of the party. That, however, is now satis- . \ : , „ . factoruy explained; and, although the affidavit produced is made long since the expiration of thirty days after the judgment, it, notwithstanding, is receivable. Explanatory matter may be shewn by affidavit, even on the motion to quash the certiorari. (1 R. L. 396. 6 Johns. R. 327.) The motion, therefore, is denied ; but the plaintiff in error must pay the costs of this application.